Quillian, Judge.
On May 30, 1975, judgments granting the defendants’ motion for summary judgment were entered. On June 9, 1975 the plaintiffs filed a motion for reconsideration of the orders. On September 10, 1975, nunc pro tunc August 18, 1975, the motion for reconsideration was denied. Appeal was taken from that order. Held:
The notice of appeal was not timely filed. As held in Adamson v. Adamson, 226 Ga. 719, 720 (177 SE2d 241): "The instant appeal is not timely since a 'motion for reconsideration’ of an order denying summary judgment is not included among those motions enumerated in Code Ann. § 6-803, supra, which automatically extend the filing date for a notice of appeal. It follows that the notice of appeal filed on May 22, 1970, from the judgment of the court of May 1, 1970, denying the 'motion for reconsideration’ of the judgment of March 24, 1970, is not timely.” Accord: Fastenberg v. Associated Distributors, 134 Ga. App. 213, 214 (213 SE2d 898); Groenendijk v. Groenendijk, 226 Ga. 800 (177 SE2d 686).

Appeal dismissed.


Deen, P. J., and Webb, J., concur.